DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2021 has been entered.
Authorization for this Examiner’s Amendment was given by the attorney of record, Mr. Thomas A. Sexton on 02/26/2021.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				   EXAMINER’S AMENDMENTS
	                           Amend claims 1, 18-19 and 23 as follow:
Claim 1:
A second information processing apparatus comprising:
a memory; and
a processor, the processor configured to:

store the distributed salt information;
check whether or not authentication information matches master authentication information, by executing secure computation through communication with another second information processing apparatus, wherein the processor is configured to execute the secure computation in a distributed manner, without entailing data reconstruction and to perform the check without collecting distributed authentication information grouped in one place, the check being on a basis of:
one piece of distributed master authentication information obtained by distributing, by a secret distribution method of portions of the master authentication information to  each of the second information processing apparatus and the another second information processing apparatus, the distributed master authentication information being previously stored, whereby each of   the second information processing apparatus and the another second information processing apparatus have  received and stored one piece of the distributed master authentication information at a time of user registration, and
one piece of the distributed authentication information obtained by distributing, by the secret distribution method of portions of the authentication information to  the second information processing apparatus and the another second information processing apparatus, the distributed authentication information being received from a first information processing apparatus, whereby each of the at least the second 
 execute predetermined processing depending on a check result, wherein
the predetermined processing, when the authentication information matches the master authentication information, includes transmitting the distributed salt information to the first information processing apparatus to enable a service access by the user.

Claim 18: 
An authentication method by a second information processing apparatus comprising, the authentication method comprising:
receiving distributed salt information at a time of a user registration processing, the distributed salt information being a portion of a salt, wherein a user has registered the salt used in encryption and decryption of service access information; 
storing the distributed salt information;
checking whether or not authentication information matches master authentication information, by executing secure computation through communication with another second information processing apparatus, wherein the processor is configured to execute the secure computation in a distributed manner, without entailing data reconstruction and to perform the checking without collecting distributed authentication information grouped in one place, the checking being on a basis of:
 each of the second information processing apparatus and the another second information processing apparatus, the distributed master authentication information being previously stored, whereby each of  the second information processing apparatus and the another second information processing apparatus have previously received and stored one piece of the distributed master authentication information at a time of user registration, and
one piece of the distributed authentication information obtained by distributing, by the secret distribution method of portions of the authentication information to  each of the second information processing apparatus and the another second information processing apparatus, the distributed authentication information being received from a first information processing apparatus, whereby each of  the second information processing apparatus and the another second information processing apparatus have stored one piece of the distributed authentication information; and
executing predetermined processing depending on a check result, wherein
the predetermined processing, when the authentication information matches the master authentication information, includes transmitting the distributed salt information to the first information processing apparatus to enable a service access by the user.

Claim 19:
The authentication method according to Claim 18, further comprising:

further distributing the master authentication information into a plurality of pieces of distributed master authentication information by  the secret distribution method;
further transmitting the respective pieces of distributed master authentication information in a distributed manner from the first information processing apparatus to a plurality of second information processing apparatuses, whereby each of  the plurality of second information processing apparatuses stores one piece of the plurality of pieces of the distributed master authentication information, wherein the plurality of second information processing apparatuses comprise   the second information processing apparatus and the another second processing apparatus; and
further storing, in each of the second information processing apparatuses, one piece of the distributed master authentication information received from the first information processing apparatus.

Claim 23: 
A non-transitory recording medium for recording a first computer program causing a computer being a second information processing apparatus to execute:
receiving distributed salt information at a time of a user registration processing, the distributed salt information being a portion of a salt, wherein a user has registered the salt used in encryption and decryption of service access information; 
storing the distributed salt information;
including executing the secure computation in a distributed manner, without entailing data reconstruction and to perform the checking without collecting distributed authentication information grouped in one place, the checking being on a basis of:
one piece of distributed master authentication information obtained by distributing, by a secret distribution method of portions of the master authentication information to each of the second information processing apparatus and the another second information processing apparatus, the distributed master authentication information being previously stored, whereby each of  the second information processing apparatus and the another second information processing apparatus have previously received and stored one piece of the distributed master authentication information at a time of user registration, and
one piece of the distributed authentication information obtained by distributing, by the secret distribution method of portions of the authentication information to each of  the second information processing apparatus and the another second information processing apparatus, the distributed authentication information being received from a first information processing apparatus, whereby each of  the second information processing apparatus and the another second information processing apparatus have stored one piece of the distributed authentication information; and
executing predetermined processing depending on a check result, wherein


                                          ALLOWABLE SUBJECT MATTER
	Claims 1-2, 4, and 18-23 are allowed, while claims 3, 5-17 and 24-31 are cancelled.
	The following is an examiner’s statement of reasons for allowance:
	The amendments and/or arguments submitted by Applicant on 02/17/2021 have been considered and are persuasive.
	Therefore, the claims are allowable over the prior arts of records.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHY ANH TRAN VU whose telephone number is (571)270-7317.  The examiner can normally be reached on Monday-Friday 7 am-1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHY ANH T VU/Primary Examiner, Art Unit 2438